Citation Nr: 1447517	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  11-17 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for service-connected left knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1987 to January 1988 and September 1989 to June 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

In December 2012, the Veteran provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's electronic file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that the Veteran was afforded a VA examination in August 2011.  During the December 2012 Board hearing, the Veteran testified that he was scheduled for surgery of the left knee in January 2013.  The evidence of record currently associated with the claims file reveals that the Veteran had surgery in January 2013 and November 2013.  In a February 2014 rating decision, the RO assigned a temporary 100 percent for convalescence for the November 2013 surgery but not the January 2013 surgery, based on a February 2014 VA medical opinion.  The Veteran has not had an examination following the November 2014 surgery and the current status of his left knee disability is unknown. Thus, the Board finds that a new examination is needed to fully evaluate the Veteran's claim for increased rating of the service-connected left knee disability.   Allday v. Brown, 7 Vet. App. 517 (1995). 

Moreover, the Board notes that the Veteran testified during the December 2012 hearing that he receives all treatment for his left knee disability at the VA facility in Boise, Idaho.  As such, updated VA treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Board notes that an October 1992 rating decision added a lateral meniscal tear to the description of the Veteran's service connected left knee disability, effective August 2, 1992.  Notwithstanding the opinion of the VA physician in February 2014, the Veteran has, in essence, been service connected for a post-operative lateral meniscal tear since 1992.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) (holding that when the RO listed a condition as service-connected on a rating sheet, it effectively granted service connection).  Service connection for such condition is now protected.  38 C.F.R. § 3.957.  On remand, the AOJ should again adjudicate the claim for a temporary total rating pursuant to 38 C.F.R. § 4.30 for his January 2013 surgery for residual tears of the lateral and medial meniscus in light of the protected status of his service-connected post-operative lateral meniscal tear.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the Veteran's claim for a temporary total rating pursuant to 38 C.F.R. § 4.30 for his January 2013 surgery in light of the protected service-connected status of a prior post-operative lateral meniscal tear.  Following readjudication, provide the Veteran the appropriate notice and appellate rights.  This issue should only be returned to the Board if the Veteran files a timely appeal with the decision.

2.  Obtain relevant VA treatment records regarding the Veteran's left knee disability dated since January 2014 and associate such records with the claims file.  

3.  Afford the Veteran a VA knee examination to determine the current severity of his status post left knee lateral meniscus repair and anterior cruciate ligament reconstruction.  The claims file must be reviewed by the examiner.  All indicated tests should be conducted, including range of motion studies, and the results reported.  Symptomatology associated with the service-connected left knee disability should be reported, to include the impact his disability has on employment.
 
4.  After the above has been completed to the extent possible, the claim for an increased rating for the left knee disability should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran     and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



